PER CURIAM.
The appellants challenge a final judgment in favor of appellee Bay County and the denial of the appellants’ motions for change of venue. We conclude that the motions for change of venue were properly denied but that the successor judge erred in entering final judgment based upon his review of a transcript of proceedings that were held before a predecessor judge. Carr v. Byers, 578 So.2d 347 (Fla. 1st DCA 1991); Reaves v. Reaves, 546 So.2d 744 (Fla. 2d DCA 1989); Anders v. Anders, 376 So.2d 439 (Fla. 1st DCA 1979). The judgment is accordingly reversed and the case is remanded.
BARFIELD, C.J, ALLEN and BROWNING, JJ., concur.